Title: VI. James Madison’s Queries Concerning the Report, [ca. 20 May 1790]
From: Madison, James
To: 



[ca. 20 May 1790]

Quer. if a fixed temperature might not be got by referring to a thermometer, the freezing point being the natural standard.
Quer. as to the inaccuracy of English calculations of London Pendulum?
Quer. if a mode of distributing actual standards thro’ the states should not be suggested at the close of the report.
Quer. would not uniform cylinders be as easily measured and judged of, as squares.
Quer. if the Quarter and Chauldron should not be measures.
p. 14/15 Quer. as to the inference from the coinciding circumstances relative to the Avoird. and Troy. Specific weight of wheat and Rain water to[o] accurate and philosoph[ical] for antient times, and allso a cubic foot.
√pa. 3 bottom. quer. if lower extremity not a better expression and if defined at both extremities—quer. as the measurement must be not from the upper extremity but the center of suspension.
Is the difficulty of obtaining a rod perfectly uniform in size &c. not worth noting as an uncertainty, tho’ too inconsiderable to form an objection?
p.13. Would not the pottle be better defined by diminishing its depth. 15 I. exceeds a convenient proportion to 3 I. square.
√p. 23. Easy of comparison.
